Citation Nr: 1456697	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  09-50 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to initial ratings in excess of 50 percent prior to October 26, 2011, and 70 percent thereafter, for posttraumatic stress disorder (PTSD) with secondary alcohol abuse and obsessive compulsive personality disorder.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 26, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2006 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2006, the RO granted the Veteran's claim for service connection for PTSD with secondary alcohol abuse and obsessive compulsive personality disorder and assigned a 50 percent disability rating, effective October 19, 2006.  The 50 percent evaluation was continued in the July 2007 rating decision.

In July 2012, the Veteran testified at a Travel Board Hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

In October 2011, the Board remanded the claim for additional development.  The case has since been returned to the Board for further appellate consideration.  

In a July 2012 rating decision, the RO increased the rating for the Veteran's service-connected PTSD with secondary alcohol abuse and obsessive compulsive personality disorders to 70 percent, effective October 26, 2011.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In a November 2014 rating decision, the RO granted entitlement to TDIU, effective October 26, 2011.  The RO noted that entitlement to TDIU would also be considered under the appeal for an increased initial rating for service-connected PTSD with secondary alcohol abuse and obsessive compulsive personality disorder.  In light of the Court of Appeals for Veterans Claims (Court) holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board considers the TDIU claim as part of the pending claim for increase for psychiatric disability.  The Board has therefore rephrased the issues as listed on the title page of this decision to better reflect the claims on appeal.

In October 2014, additional evidence relevant to the claims on appeal was associated with the Veteran's electronic claims files in the Virtual VA and VBMS systems.  There is no indication that the Veteran or his representative have waived initial RO consideration of this evidence in connection with the claims on appeal.  See 38 C.F.R. § 20.1304 (2014).  

The issue of entitlement to service connection for a skin condition associated with exposure to herbicides was raised by the Veteran in a May 2010 Iris inquiry, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted prior to adjudication of the Veteran's claims for increase for PTSD with secondary alcohol abuse and obsessive compulsive personality disorder and entitlement to TDIU prior to October 26, 2011, may be adjudicated.  

Specifically, the report of an August 2009 VA psychiatric examination, an October 2010 VA psychiatry note, and the report of a January 2014 VA Agent Orange Registry examination each indicate that the Veteran has or is taking psychotropic medications for treatment of his service-connected psychiatric disability, which are or were prescribed by his private primary care physician.  There is no indication that treatment records have been requested or obtained from the Veteran's private primary care physician.  As such records likely contain information relevant to the Veteran's claims on appeal, an attempt must be made to obtain them for review.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran corrective VCAA notice which informs him of the evidence necessary to establish entitlement to TDIU. 

2. Contact the Veteran and request that he identify any additional relevant medical and psychiatric treatment records, from private and VA facilities, which pertain to his claims for increase for psychiatric disability and entitlement to TDIU prior to October 26, 2011, to specifically include any records of treatment for his psychiatric disability with medication prescribed by private primary care physician as alluded to in the August 2009 VA psychiatric examination, an October 2010 VA psychiatry note, and report of a January 2014 VA Agent Orange Registry examination.  All records requests and responses received must be documented in the claims file. 

3. Request and associate with the claims file any ongoing VA medical and psychiatric treatment records from the Tuskegee VAMC dating since October 2014.  All records requests and responses received must be associated with the claims file.

4. Obtain from the Veteran's temporary claims file at the RO his March 2014 Application for Increased Compensation Based on Unemployability (VA Form 21-526EZ) as alluded to in the November 2014 rating decision and any other information or evidence relevant to the claims on appeal and assimilate it with the record on appeal.  

5. Then, review evidence of record received since July 2012 and readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response in the event of the denial of any claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

